CORRECTED ALLOWABILITY NOTICE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The second instance of Claim 3, in the claim set filed 3/5/2021, should instead read Claim 4, as follows:
3. The skin sensor module according to claim 1, wherein an interfacial layer made of amorphous oxide semiconductor is further formed on a contact surface between the piezoelectric device and the piezoresistor.  
[3]4. The skin sensor module according to claim 1, wherein the substrate has a plurality of air permeable holes having the diameter of 50 to 150 pm.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowable over the prior art of record. The prior art of record fails to disclose, teach or fairly suggest, both singly and in combination, the claim limitations including the arrangement of the through-holes, the overlapping piezoelectric device and piezoresistor, the first and second electrode and where the piezoresistor is nanocrack-control based. The closes prior art of record includes US 9927311 B2 to Kang et al. and US 20170131168 A1 to Shimoyama et al. While the prior art discloses various configurations of electrodes and piezoelectric devices, the prior art of record does not disclose the arrangement of the through-holes, the overlapping piezoelectric device and piezoresistor, the first and second electrode and where the piezoresistor is nanocrack-control based. It is noted that much of the prior art is related to the sealing and prevention of nanocracks within piezoresistor devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791